Citation Nr: 0528591	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fracture of the jaw.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
February 1971.

By rating decision in April 1994, entitlement to service 
connection for PTSD and a fracture of the jaw was denied.  
The veteran received written notice of the April 1994 rating 
denial by letter in May 1994.  The veteran filed a notice of 
disagreement in June 1994.  A statement of the case with 
regard to PTSD was issued in July 1994 and a statement of the 
case with regard to a fracture of the jaw was issued in 
September 1996.  VA Form 1-9, substantive appeal, was 
received in March 1997.  

By remand of the Board in December 1998, the issue of whether 
the veteran's March 1997 substantive appeal was timely 
submitted relative to the claim of service connection for 
PTSD and a fracture of the jaw was returned to the RO for 
adjudication.  It was further noted that if the RO's 
determination was adverse to the veteran, he should be 
notified of his appellate rights to appeal and, if a timely 
notice of disagreement was received, then a statement of the 
case should be issued.  The RO notified the veteran in 
November 1999 that it had been determined that the March 1997 
substantive appeal was not timely filed; however, the veteran 
failed to file a notice of disagreement.  As a result, the 
April 1994 rating decision denying service connection for 
PTSD and a fracture of the jaw is final.  

In April 2003, the veteran submitted a claim to reopen the 
issues of entitlement to service connection for PTSD and a 
fracture of the jaw.  This appeal arises from a July 2003 
rating decision of the Fargo, North Dakota Regional Office 
(RO).

The issue of entitlement to service connection for PTSD on a 
de novo basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The issue of entitlement to service connection for PTSD 
was denied by rating decision in April 1994.

2.  The appellant received written notice of this denial by 
letter in May 1994; however, he failed to perfect an appeal 
therefore and the April 1994 decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen for PTSD is sufficient to raise a reasonable 
possibility of substantiating the claim.

4.  The issue of entitlement to service connection for a 
fracture of the jaw was denied by rating decision in April 
1994.

5.  The appellant received written notice of this denial by 
letter in May 1994; however, he failed to perfect an appeal 
therefore and the April 1994 decision is final.

6.  The additional evidence submitted in connection with the 
claim to reopen for a fracture of the jaw is not sufficient 
to raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1994 rating decision 
that denied entitlement to service connection for PTSD is new 
and material, and the appellant's claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2004).

2.  Evidence received since the April 1994 rating decision 
that denied entitlement to service connection for a fracture 
of the jaw is not new and material, and the appellant's claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records to include the February 1971 
separation examination are silent regarding complaints, 
findings, or diagnoses of PTSD or a fracture of the jaw.

On VA examination in May 1971, the veteran reported having 
fractured his left check bone in February 1971.  On 
examination, no gross deformity of the face was noted.  X-
rays of the facial bones were normal.  No disability of the 
jaw was found on examination.  

On VA examination in October 1973, there was no evidence of a 
jaw fracture.  Psychiatric examination was normal.

On VA examination in September 1990, no evidence of a 
fracture of the jaw was found.

On VA psychiatric examination in September 1990, complaints 
included being nervous, sensitive, and irritable.  The 
veteran was noted to have done a poor job describing his 
nervous problem.  The assessment was an impulse control 
disorder, not otherwise specified.  

In December 1993, the veteran filed a claim of entitlement to 
service connection for PTSD and broken jaw on the left side.  

Service personnel records show that the veteran served in 
Vietnam from February 1967 to February 1968 and from 
September 1968 to July 1969.

On VA psychological evaluation in March 1994, PTSD scales 
showed mild elevation.  It was noted that during service in 
Vietnam, the veteran did not engage in combat or fire his 
weapon, and his base camp was not hit by incoming fire.  
Based on the evaluation, the examiner concluded that the 
veteran did not experience any traumatic events in Vietnam or 
while in the service.  An addendum to the report indicated 
that PTSD was not present.  

On VA examination in March 1994, the veteran reported having 
a broken jaw 20 years before.  He complained of occasional 
jaw pain.  The diagnoses did not include residuals of a 
fractured jaw.  

By rating decision in April 1994, service connection for PTSD 
and a fracture of the jaw was denied as it was determined 
that the record did not contain evidence of either PTSD or a 
fracture of the jaw during service or currently. 

Following the issuance of statements of the case, the veteran 
failed to perfect a timely appeal to the Board relative to 
the denial of the claim of service connection for PTSD and a 
fracture of the jaw; thus, the April 1994 rating decision is 
final and is not subject to revision on the same factual 
basis.  In order to reopen the claim of service connection 
for PTSD and a fracture of the jaw, the veteran must present 
or secure new and material evidence with respect to the claim 
that has been disallowed.  38 C.F.R. §§ 3.104, 20.302 (2004). 

The veteran filed a claim in April 2003 to reopen the issues 
of entitlement to service connection for PTSD and fracture of 
the jaw.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claims in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional evidence submitted since the April 1994 rating 
denial includes the following.

In June 2003, the veteran indicated that he suffered from jaw 
pain that started when he was in a fight during service.

On VA psychiatric examination in September 2003, it was noted 
that the veteran's claims folder had been reviewed.  The 
veteran served two tours in Vietnam.  The veteran described 
being exposed to Agent Orange, hearing the sounds of 
"rounds" near his location, traveling in weekly convoys, 
and hiding to avoid being shot at.  In summary, it was 
determined that the veteran met the criteria for PTSD.  
During the interview, the veteran exhibited constant tension 
and intermittent tearfulness.  The diagnoses included PTSD 
with current symptoms.  An addendum in October 2003 indicates 
that exposure to Agent Orange was not considered to meet the 
criteria for a traumatic event.  As a result, the diagnosis 
of PTSD was not valid.

On the substantive appeal, the veteran indicated that the VA 
examiner in September 2003 did not understand that he had 
been in a combat zone and that he was in danger during 
convoys.

PTSD claim

The medical evidence in April 1994 when the veteran's claim 
was last considered did not include a diagnosis of PTSD.  The 
additional evidence submitted with the claim to reopen 
includes the September 2003 VA examination report that 
contains a diagnosis of PTSD based on exposure to Agent 
Orange.  It was determined in the October 2003 addendum that 
the diagnosis of PTSD was not valid as exposure to Agent 
Orange did not constitute a stressor event.  The veteran 
thereafter contended on the substantive appeal that the VA 
examiner in September and October 2003 failed to consider all 
of his putative stressor events during service.

The Board finds that the additional evidence submitted in the 
form of the September 2003 VA report of examination 
constitutes evidence that was not previously submitted that 
is not cumulative or redundant of the evidence that was of 
record in April 1994.  For the first time, this report of 
examination shows that a mental health care provider felt 
that the veteran suffered from PTSD.  This examination 
report, therefore, relates to an unestablished fact necessary 
to substantiate the veteran's claim; that is, whether the 
veteran currently suffers from PTSD.  

The additional evidence submitted lends credible support to 
the veteran's claim that he currently suffers from PTSD based 
on his experiences in Vietnam as it shows that the veteran 
exhibited the requisite symptoms to meet the diagnostic 
criteria for a diagnosis of PTSD.  What is lacking is the 
verification of an inservice stressor event.  In support of 
his claim, the veteran has indicated that he experienced 
stressor events in addition to being exposed to Agent Orange.  
As a result, the September 2003 VA examination report raises 
a reasonable possibility of substantiating the veteran's 
claim.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds 
that the additional evidence submitted is new and material 
and the veteran's claim is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed, the veteran will 
have an additional opportunity to present evidence and 
argument in support of his de novo claim.  Consequently, the 
Board finds that no prejudice will inure to the veteran as a 
result of this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, the Board again notes that the issue at bar must be 
remanded for additional development.  Consequently, as the 
Board has determined that new and material evidence has been 
submitted relative to the service connection claim for PTSD, 
further action under the Veterans Claims Assistance Act of 
2000 will be accomplished as part of the development of the 
underlying claim of service connection for PTSD on a de novo 
basis.


Fracture of the jaw

The RO's April 1994 denial was based on the fact that the 
veteran had not presented competent medical evidence to 
establish that he had fractured his jaw in service.  The only 
evidence submitted in support of the claim to reopen is the 
veteran's statement that he suffered a fracture jaw.  This 
statement replicates statements that were of record in April 
1994.  The additional statement, therefore, is neither new 
nor material.  Moreover, his statement does not provide 
competent medical evidence to establish the existence of a 
fractured jaw as a lay person may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, 9 Vet. App. 
494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
and Spalding v. Brown, 10 Vet. App. 6 (1997).  

The additional evidence submitted effectively leaves the 
veteran's claim in the exact position that it occupied in 
April 1994.  Then, as now, there is no medical evidence to 
demonstrate that the veteran has ever suffered a fracture of 
the jaw.  Accordingly, the Board finds that the additional 
evidence submitted is merely cumulative or redundant of the 
evidence that was of record at the time of the last prior 
final denial of the claim sought to be reopened and, as such, 
it does not raise a reasonable possibility of substantiating 
the claim.  Thus, the veteran's claim of service connection 
for a fracture of the jaw may not be reopened.  


VCAA

With regard to the claim to reopen the issue of entitlement 
to service connection for a fracture of the jaw, the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in May 2003 as well as a statement of 
the case in November 2003, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran failed to 
appear for the August 2005 Travel Board hearing; he has not 
requested that the hearing be rescheduled.  Accordingly, the 
Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the evidence currently of 
record is adequate to fully and fairly evaluate the veteran's 
appeal under 38 C.F.R. § 3.159 without affording the veteran 
a VA examination.  As an examination is unnecessary, the 
Board finds that the RO has satisfied the duty-to-assist 
obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in May 2003 prior to the initial unfavorable AOJ 
decision in July 2003.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD, the 
veteran's claim is reopened.  To this extent only, the 
benefit sought on appeal is granted.

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a fracture 
of the jaw, the veteran's claim is denied.


REMAND


The veteran contends that the RO erred by failing to grant 
service connection for PTSD that resulted from his 
experiences in Vietnam.

The veteran served in Vietnam from February 1967 to February 
1968 and from September 1968 to July 1969.  Although the 
veteran has indicated that he experienced a number of 
stressors during his tour of duty in Vietnam, verification of 
a stressor event has not been documented. 

In order to facilitate the complete development of all facts 
surrounding the veteran's stressors, the RO should request a 
statement from the veteran that provides as much detail as 
possible regarding the exact dates of all putative stressors 
and the complete names of all service personnel involved.  
The RO should also inform the veteran that he has the right 
to submit alternate forms of evidence to support his claim of 
service connection for PTSD.

In view of the veteran's alleged stressors, the RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records and obtain unit histories for the veteran's units 
during his tours of duty in Vietnam.  The RO should also 
contact the U.S. Army Liaison at the National Archives and 
Records Administration in St. Louis, Missouri and obtain the 
veteran's complete Official Military Personnel File (OMPF).  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

4.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150 and obtain a unit history 
for the 103rd Engr Co from February 1967 
to February 1968 and from September 1968 
to February 1969; and a unit history for 
Ho Co. 46th Engr Bn from February to July 
1969.  All records, once obtained, must 
be permanently associated with the claims 
folder.

5.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel File 
(OMPF) and obtain morning reports for 
103rd Engr Co from February 1967 to 
February 1968 and from September 1968 to 
February 1969 and morning reports for Ho 
Co. 46th Engr Bn from February to July 
1969.  All records must be associated 
with the claims folder.

6.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination by a psychiatrist who has not 
previously examined the veteran.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary 
psychological testing should be 
accomplished.  The psychiatric examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran currently suffers from PTSD based 
on his military service in Vietnam.  (In 
answering this question, the examiner 
must use the standard of proof provided 
by the Board.)  It must be indicated 
whether a current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event experienced in service.  
If a diagnosis of PTSD is rendered, the 
examiner must: a) specify the stressor 
upon which the diagnosis is based, and b) 
discuss the etiology of the veteran's 
PTSD.  Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.

7.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


